NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES PLAS SAMS,                                No. 21-15370

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00568-JAM-
                                                DMC
 v.

RALPH DIAZ, Secretary of CDCR; et al.,          MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      California state prisoner James Plas Sams appeals pro se from the district

court’s order denying his motion for a preliminary injunction in his 42 U.S.C.

§ 1983 action alleging federal and state law claims. We have jurisdiction under

28 U.S.C. § 1292(a)(1). We review for an abuse of discretion. Jackson v. City &



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
County of San Francisco, 746 F.3d 953, 958 (9th Cir. 2014). We may affirm on

any basis supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th

Cir. 2008). We affirm.

      Denial of Sams’s motion for a preliminary injunction was not an abuse of

discretion because Sams failed to demonstrate that such relief is warranted. See

Jackson, 746 F.3d at 958 (plaintiff seeking preliminary injunction must establish

that he is likely to succeed on the merits, he is likely to suffer irreparable harm in

the absence of preliminary relief, the balance of equities tips in his favor, and an

injunction is in the public interest); see also Pac. Radiation Oncology, LLC v.

Queen’s Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015) (holding that the district

court lacks authority to grant the relief requested absent a “sufficient nexus

between the claims raised in a motion for injunctive relief and the claims set forth

in the underlying complaint”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     21-15370